Order unanimously affirmed, without costs. Memorandum: Our affirmance is without prejudice to petitioner’s applying to the proper authorities for an exempt fireman’s certificate under section 202 of the General Municipal Law and, in the event of a refusal, petitioner’s institution of a new proceeding pursuant to CPLR article 78 to enforce his right, if any, to such certificate (see 18 Opns St Comp, 1962, p 414). (Appeal from order of Erie Supreme Court — art 78.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Schnepp, JJ.